UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 17-7268


WILLIAM BENJAMIN BROWN,

                     Petitioner - Appellant,

              v.

WARDEN MANSUKHANI,

                     Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Beaufort.
Mary G. Lewis, District Judge. (9:16-cv-03079-MGL)


Submitted: February 22, 2018                                   Decided: February 26, 2018


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Benjamin Brown, Appellant Pro Se. Robert Frank Daley, Jr., Jimmie Ewing,
Assistant United States Attorneys, OFFICE OF THE UNITED STATES ATTORNEY,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William Benjamin Brown, a federal prisoner, appeals the district court’s order

accepting the recommendation of the magistrate judge and denying relief on his 28 U.S.C.

§ 2241 (2012) petition. We have reviewed the record and find no reversible error.

Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the

reasons stated by the district court. Brown v. Mansukhani, No. 9:16-cv-03079-MGL

(D.S.C. Aug. 30, 2017). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2